DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “guiding device structure” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive, because it is unclear whether the generic phrase “device structure” is provided with a function. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0327381 A1 [Labetski] in view of US 2016/0255707 A1 [Ueda].
Regarding Claim 1:
Labetski teaches a radiation source (abstract) comprising: 
a chamber comprising an inner wall (Fig. 4 (50)) and a material target region (Fig. 4 – interaction of target (41) with laser (42), para 60); 
a radiation collector arranged in the chamber (Fig. 4 (CO)), the radiation collector configured to collect radiation emitted at the material target region and to direct the collected radiation as a beam of the collected radiation to an intermediate focus region (para 60); 
a debris mitigation system (Fig. 14, para 75) comprising: 
a first gas supply system configured to direct a first gas flow from the intermediate focus region towards the material target region or a plasma formation region (Fig. 14 (320), para 63), the first gas supply system comprising one or more openings arranged to direct the first gas flow in a direction substantially opposite to a propagation direction of the radiation beam (Fig. 14 (320)), and 
a second gas supply system comprising one or more openings arranged to direct a second gas flow in a direction substantially perpendicular or tilted under an angle to the propagation direction of the first gas flow (Fig. 14 (324) direct gas in a directed angled with respect to the axial propogation direction of the gas from (320)) such that the first and second gas flows interact (as shown in Fig. 14); 
an exhaust configured to remove gas supplied by the debris mitigation system from the chamber (para 40 – pump).
However, Labetski fails to teach that the one or more openings arranged to direct the second gas flow are located between the intermediate focus region and the exhaust.  
Ueda teaches a radiation source providing LPP generated EUV radiation (abstract, Fig. 4), wherein the exhaust pump is located substantially beneath the target source and connected to a waste target collection tube (see Fig. 4), the exhaust and collection tube allowing the source to collect waste and control gas flow through the chamber (Ueda para 92). Modifying the Labestki to add the waste target collection tube and attached exhaust of Ueda would place these systems in the vicinity of the collector optics (CO) of Labetski, and thus the second gas supply system of Labetski, which is taught as being between the intermediate focus and the collector optics, would be between the intermediate focus and the exhaust. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the exhaust and waste collection of Ueda to Labetski. One would have been motivated to do so since this would allow the radiation he source to collect waste and control gas flow through the chamber (Ueda para 92).

Regarding Claim 2:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the second gas supply system comprises a pair of counter gas flow jets (Labetski Fig. 14 shows two Z2’s. Each Z2 is representative of a counter gas flow jet.).  

Regarding Claim 3:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the first gas flow and the second gas flow interact via their momentum exchange such that a substantially unidirectional gas flow field is established towards the exhaust (Labetski paras 77-78).  

Regarding Claim 4:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein an opening of the one or more openings of the second gas supply system is arranged in proximity of the intermediate focus region and is located between the intermediate focus region and the material target region (Labetski Fig. 14 (324) are so positioned).  

Regarding Claim 5:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the first and the second gas supply systems are arranged such that, in close vicinity of an interception point of the first and second gas flows, a speed of the first gas flow is substantially equal to the speed of the second gas flow. Labetski para 76 states that both gas supply systems provide a “high velocity gas” from the same source. This is understood to mean that the gases emitted are provided at substantially the same speed. Further, para 78 explains that the at the interception point of the gases, the gases develop a uniform velocity.  

Regarding Claim 6:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein a guiding device structure is arranged in the chamber such that the first gas flow is directed around the guiding device structure (Labetski Fig. 8 (360), para 66).

Regarding Claim 7:
The modified invention of claim 1 teaches the radiation source according to claim 1, comprising a showerhead disposed along at least a portion of the inner wall (Labetski Fig. 14 (325), paras 75, 76), the showerhead including a plurality of nozzles configured to introduce gas into the chamber (Labetski paras 75, 76), the showerhead having at least one inlet configured to supply the gas into the showerhead (Labetski para 76), and one or more outlets configured to remove gas introduced into the chamber (Ueda Fig. 4 exhaust), the one or more outlets being oriented along at least a portion of the inner wall so that the gas is caused to flow away from the collector (Ueda Fig. 4 exhaust is positioned such that gas is drawn downwards and away from the collector, and see para 92).  

Regarding Claim 8:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the exhaust is disposed along the inner wall at an azimuthally asymmetric position and configured to exhaust gas from the chamber (Ueda Fig. 4 exhaust is positioned at an azimuthally asymmetric position, and clearly is configured to exhaust gas).  

Regarding Claim 9:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the radiation is extreme ultraviolet (EUV) radiation (Labetski para 35).  

Regarding Claim 10:
The modified invention of claim 1 teaches a radiation system comprising: a laser (Labetski paras 43-44); and the radiation source according to claim 1 (as explained above).

Regarding Claim 11:
The modified invention of claim 1 teaches a lithographic system comprising a lithographic apparatus arranged to project a pattern from a patterning device onto a substrate (Labetski paras 42, 46), and the radiation source according to claim 1 arranged to provide at least some of the radiation to the lithographic apparatus (as explained above).
	
Regarding Claim 12:
Labetski teaches a method (abstract) comprising: 
collecting, using a collector (Fig. 4 (CO)), radiation emitted at a material target region in a chamber of a radiation source (Fig. 4) and directing the collected radiation as a beam of the collected radiation to an intermediate focus region in the radiation source (para 60); 
directing a first gas flow from the intermediate focus region towards the material target region or a plasma formation region in the chamber of the radiation source, using one or more openings arranged to direct the first gas flow in a direction substantially opposite to a propagation direction of the radiation beam in the chamber (Fig. 14 (320), para 63); 
directing a second gas flow in a direction substantially perpendicular or tilted under an angle to a propagation direction of the first gas flow using one or more openings (Fig. 14 (324) direct gas in a directed angled with respect to the axial propogation direction of the gas from (320)) such that the first and second gas flows interact (as shown in Fig. 14) such that the first and second gas flows interact (paras 77-78); and 
removing from the chamber, via an exhaust, gas supplied into the chamber by the first and/or second gas flows  (para 40 – pumping the chamber).
However, Labetski fails to teach that the one or more openings arranged to direct the second gas flow are located between the intermediate focus region and the exhaust.  
Ueda teaches a radiation source providing LPP generated EUV radiation (abstract, Fig. 4), wherein the exhaust pump is located substantially beneath the target source and connected to a waste target collection tube (see Fig. 4), the exhaust and collection tube allowing the source to collect waste and control gas flow through the chamber (Ueda para 92). Modifying the Labestki to add the waste target collection tube and attached exhaust of Ueda would place these systems in the vicinity of the collector optics (CO) of Labetski, and thus the second gas supply system of Labetski, which is taught as being between the intermediate focus and the collector optics, would be between the intermediate focus and the exhaust. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the exhaust and waste collection of Ueda to Labetski. One would have been motivated to do so since this would allow the radiation he source to collect waste and control gas flow through the chamber (Ueda para 92).

Regarding Claim 13:
The modified invention of claim 12 teaches the method according to claim 12, wherein the second gas flow involves a pair of counter gas flow jets (Labetski Fig. 14 shows two Z2’s. Each Z2 is representative of a counter gas flow jet.).    

Regarding Claim 14:
The modified invention of claim 12 teaches the method according to claim 12, wherein the first gas flow and the second gas flow interact via their momentum exchange such that a substantially unidirectional gas flow field is established towards the exhaust  (Labetski paras 77-78).  

Regarding Claim 15:
The modified invention of claim 12 teaches the method according to claim 12, wherein an opening of the one or more openings of the second gas supply system is arranged in proximity of the intermediate focus region and is located between the intermediate focus region and the material target region  (Labetski Fig. 14 (324) are so positioned).  

Regarding Claim 16:
The modified invention of claim 12 teaches the method according to claim 12, wherein, in close vicinity of an interception point of the first and second gas flows, a speed of the first gas flow is substantially equal to the speed of the second gas flow. Labetski para 76 states that both gas supply systems provide a “high velocity gas” from the same source. This is understood to mean that the gases emitted are provided at substantially the same speed. Further, para 78 explains that the at the interception point of the gases, the gases develop a uniform velocity.  

Regarding Claim 17:
The modified invention of claim 12 teaches the method according to claim 12, wherein the first gas flow is directed around a guiding device structure in the chamber  (Labetski Fig. 8 (360), para 66).

Regarding Claim 18:
The modified invention of claim 12 teaches the method according to claim 12, comprising: introducing gas into the chamber using a showerhead disposed along at least a portion of an inner wall of the chamber, the showerhead including a plurality of nozzles configured to provide the gas into the chamber (Labetski Fig. 14 (325), paras 75, 76), wherein the showerhead has at least one inlet configured to supply the gas into the showerhead (Labetski para 76); and removing gas introduced into the chamber using one or more outlets (Ueda Fig. 4 exhaust), the one or more outlets oriented along at least a portion of the inner wall so that the gas is caused to flow away from the collector(Ueda Fig. 4 exhaust is positioned such that gas is drawn downwards and away from the collector, and see para 92).    

Regarding Claim 19:
The modified invention of claim 12 teaches the method according to claim 12, wherein the exhaust is disposed along an inner wall of the chamber at an azimuthally asymmetric position and configured to exhaust gas from the chamber (Ueda Fig. 4 exhaust is positioned at an azimuthally asymmetric position, and clearly is configured to exhaust gas).    

Regarding Claim 20:
The modified invention of claim 12 teaches a device manufacturing method comprising: providing at least some radiation using the method of claim 12 to a lithographic apparatus (Labetski Fig. 1); and projecting, in the lithographic apparatus, a pattern from a patterning device onto a substrate (Labetski paras 42, 46).


Response to Arguments
Applicant’s arguments with respect to the obviousness rejections in the prior rejection of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that claims 6 and 17 would readily understand what is referred to by the recitation of a “guiding device structure,” and as such the limitation does not make the claim indefinite. This is not persuasive. The claim is indefinite because it is unclear whether or not “a guiding device structure is arranged in the chamber such that…” should be interpreted under 35 U.S.C. 112(f). This uncertainty stems from the limitation meeting two prongs of the three-prong test set forth in MPEP § 2181, subsection I, but failing one. Specifically, the limitation uses a generic placed holder (i.e., “device structure”) and is not modified by sufficient structure since it is not modified by any structure. However, it is unclear whether or not the generic placeholder is modified by functional language. The additional limitations in the claim specify where the a first gas flow goes, but it is not clear whether this speaks to a function of the “device structure,” a position of the “device structure,” or something else entirely. Since it is unclear whether the limitation meets or fails the aforementioned three-prong test, the scope of the limitation cannot be ascertained.
All previous indications of allowable subject matter are withdrawn in light of the art cited above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881